Citation Nr: 1101128	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-09 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension to include 
as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities to include as secondary to 
service-connected diabetes mellitus type II.

3.  Entitlement to service connection for restless leg syndrome 
to include as secondary to service-connected diabetes mellitus 
type II.

4.  Entitlement to service connection for osteoporosis to include 
as due to exposure to herbicides.

5.  Entitlement to an initial disability rating in excess of 50 
percent for service-connected post traumatic stress disorder 
(PTSD).




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  
Service in Vietnam and award of the Bronze Star Medal is 
evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Procedural history

In a May 2005 rating decision, the RO granted service connection 
for diabetes mellitus type II and denied service connection for 
PTSD.  In a September 2005 rating decision, the RO denied service 
connection for peripheral neuropathy of upper and lower 
extremities and restless leg syndrome.  The Veteran disagreed and 
perfected an appeal.

The Veteran's December 2006 claim for service connection for 
osteoporosis was denied in a July 2007 rating decision.  The 
Veteran disagreed and perfected an appeal.  

In an April 2008 rating decision, the RO granted service 
connection for PTSD evaluated as 30 percent disabling effective 
November 16, 2004, the date VA received the Veteran's claim.  

In October 2007, the Veteran and his representative presented 
testimony in support of the Veteran's claims at a hearing at the 
RO before a local hearing officer.  In July 2009, the Veteran and 
his representative presented evidence and testimony in support of 
the Veteran's claims at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ).  Transcripts of the 
hearings have been associated with the Veteran's VA claims 
folder.

In a November 2009 decision, the Board remanded the Veteran's 
claim for further procedural development.

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  A preponderance of the competent medical evidence supports a 
conclusion that the Veteran's peripheral neuropathy disorder is 
unrelated to his service-connected diabetes mellitus disability 
and is not related to his active duty service.

2.  A preponderance of the competent medical evidence supports a 
conclusion that the Veteran's restless leg syndrome disorder is 
unrelated to his service-connected diabetes mellitus disability 
and is not related to his active duty service.

3.  A preponderance of the competent medical evidence supports a 
conclusion that the Veteran's osteoporosis disorder is unrelated 
to exposure to herbicides.
4.  The Veteran's PTSD is manifested by complaints of frequent 
nightmares of Vietnam experiences, sleep problems, avoidance of 
crowds and hyper vigilant behavior, without evidence of psychotic 
symptoms such as delusions or hallucinations, suicidal or 
homicidal ideation, or grossly inappropriate behavior.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities is not warranted.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  Entitlement to service connection for restless leg syndrome 
is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2010).

3.  Entitlement to service connection for osteoporosis is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(e) (2010).

4.  The criteria for an initial disability rating in excess of 50 
percent for service-connected PTSD are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130 Diagnostic Code 9411 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he suffers from peripheral neuropathy 
of the upper and lower extremities and restless leg syndrome 
secondary to his service-connected diabetes mellitus type II, and 
from osteoporosis caused by exposure to herbicides.  He seeks 
service connection for those conditions and he contends that his 
service-connected PTSD is more severe than the currently assigned 
50 percent disability rating currently assigned.  The Board will 
address preliminary matters and render a decision on the issues 
on appeal.



Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.

As noted above, the Board remanded the Veteran's claim for 
further procedural development.  Specifically, the Board ordered 
VBA to issue a statement of the case regarding the issue of an 
initial disability rating in excess of 30 percent for service-
connected PTSD and to readjudicate the other issues on appeal.  
The Board observes that in May 2010, VBA issued a supplemental 
statement of the case readjudicating all issues on appeal other 
than PTSD and a statement of the case on the issue of an 
increased initial disability rating for service-connected PTSD.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied 
with the Board's remand order").  For the reasons stated, the 
Board finds that VBA substantially complied with the Board's 
November 2009 remand.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Veteran was notified in letters dated December 2004, March 
2005, November 2006 and May 2007 of the evidence required to 
substantiate a claim for secondary service connection.  The 
December 2004, March 2005 and May 2007 letters also informed the 
Veteran of the evidence required to substantiate a claim for 
service connection.  All letters informed the Veteran of the 
steps VA would take to assist him in developing his claim, 
including providing him with a medical examination and obtaining 
pertinent records from VA, military and other federal and state 
agencies, and from private medical or employment providers.  The 
May 2007 letter further informed the Veteran of how VA determines 
a disability rating and an effective date for a claimed 
disability.

With regard to the issue of entitlement to an increased initial 
disability rating for PTSD, the United States Court of Appeals 
for the Federal Circuit and the Court have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Goodwin v. Peake, 22 Vet.App. 128 (2008).  See also Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The Board further 
observes that the Veteran has not contended, nor does the record 
indicate, that his claim has been prejudiced by a lack of notice.  
See Goodwin supra at 137 [Where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the burden 
of demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements].

The record shows that VBA has obtained the Veteran's service 
treatment records, VA treatment records and private medical 
records identified by the Veteran.  In addition, the Veteran has 
been provided medical examinations for peripheral neuropathy and 
restless leg syndrome in addition to examinations regarding his 
service-connected PTSD.  The Board notes that the examinations 
are sufficient for purposes of determining service connection and 
the disability rating for PTSD.

The Board observes that no examination was performed for 
osteoporosis.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the VA must provide a VA medical examination in service 
connection claims when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, or 
disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with the veteran's service; and (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  In the case of the Veteran's claim for 
osteoporosis, as is explained in greater detail below, the Board 
finds that the evidence does not show an event, injury or disease 
which occurred in service and no indication that the osteoporosis 
is related to his active duty.  For those reasons, the Board 
finds that despite not providing the Veteran a medical 
examination regarding osteoporosis, VBA has satisfied its duty to 
assist the Veteran in that regard.

The Veteran has been represented by a service representative and 
has been informed by the RO of the law and regulations that apply 
to his claims.  As indicated in the Introduction, the Veteran and 
his representative presented evidence at hearings before a local 
hearing officer and before the undersigned VLJ.

For those reasons, the Board finds that VBA satisfied the duties 
to assist and notify the Veteran, and that all due process has 
been provided.  The Board will proceed to a decision on the 
claims on appeal.








	(CONTINUED ON NEXT PAGE)



Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities to include 
as secondary to service-connected diabetes mellitus type 
II.

Entitlement to service connection for restless leg 
syndrome to include as secondary to service-connected 
diabetes mellitus type II.

Because the issues present similar facts and identical law, they 
will be addressed in the same analysis.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be (1) evidence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163 at 1166-67 (Fed. Cir. 2004).

Service connection - secondary

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a) (2010).  See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability. See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Veteran contends that his service-connected diabetes mellitus 
type II has caused his peripheral neuropathy and restless leg 
syndrome.  The Veteran has consistently sought service connection 
based on theory of secondary service connection.  The Board, 
however, will address the evidence under both direct and 
secondary service connection theories.

Secondary service connection

As noted above, secondary service connection evidence must show 
(1) a current disability; (2) a service-connected disability; and 
(3) a connection between the service-connected disability and the 
current disability. See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  The Board will address each element in turn.

The Board observes that the Veteran was diagnosed by Dr. N.F., 
M.D., with diabetes mellitus type II, restless leg - peripheral 
neuropathy in April 2005.  Element (1) is satisfied.  The record 
also shows that the Veteran was service-connected for diabetes 
mellitus type II in a May 2005 rating decision.  Thus, element 
(2) is satisfied.

The evidence does not support element (3).  Dr. N.F.'s diagnosis 
does not address the etiology of either peripheral neuropathy or 
restless leg syndrome.  The record includes the September 2005 
examination report of a VA physician who did not diagnose the 
Veteran with peripheral neuropathy and indicated in a separate 
opinion dated September 2005 that "the [Veteran's] current 
restless leg syndrome is not secondary to [diabetes mellitus type 
II]," because 'there is no strong evidence in the literature to 
support an association between [diabetes mellitus] and restless 
leg syndrome."  In addition, the December 2007 report of a 
separate VA physician states that although "EMG 
[electromyograph] showed peroneal nerve neuropathy," there "was 
no evidence of diabetic neuropathy" and that the neuropathy was 
not due to diabetes.  There is no other medical evidence that 
addresses the etiology of the Veteran's restless leg syndrome or 
his peripheral neuropathy.  

To the extent that the Veteran's statements contesting the denial 
of his claims can be construed to be evidence that there is a 
connection between his restless leg syndrome and his peripheral 
neuropathy, there is nothing in the record to indicate that the 
Veteran is competent to address such a medical conclusion.  There 
is nothing in the record showing that the Veteran has the 
training, education or experience to link either his restless leg 
syndrome or his peripheral neuropathy to his diabetes mellitus 
type II.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the Board 
finds that the VA examiners' opinions are more probative than the 
implied medical opinion of the Veteran.

For the reasons stated above, the Board finds that the competent 
medical evidence supports a conclusion that the Veteran's 
peripheral neuropathy and restless leg syndrome are not 
associated with his service-connected diabetes mellitus type II.

Direct service connection

As stated above, in order to establish service connection or 
service-connected aggravation for a present disability, the 
evidence must show: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The Board 
will briefly address each element.

As above, there is evidence the Veteran was diagnosed with 
peripheral neuropathy and restless leg syndrome.  Thus, element 
(1) is satisfied.  Element (2) is not satisfied by contemporary 
records; that is, the Veteran's service treatment records do not 
show any evidence of complaints of or treatment for either 
restless leg syndrome or peripheral neuropathy.  Nor is there any 
medical evidence showing the conditions arose within a year of 
the Veteran's discharge.  In addition, the Veteran has not 
contended and the evidence of record does not show that the 
Veteran had any continuity of symptoms related to either restless 
leg syndrome or peripheral neuropathy from his discharge.  There 
is also no record showing any relationship of either disorder to 
any event, injury or disease during service.  For those reasons, 
the Board finds that elements (2) and (3) are not satisfied, and 
that the claim fails under a theory of direct service connection.

Entitlement to service connection for osteoporosis to 
include as due to exposure to herbicides.

The relevant law and regulations for entitlement to service 
connection in-general have been stated above and will not be 
repeated here.

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service. 
See 38 U.S.C.A. § 1116(f) (West 2002), 38 C.F.R. § 3.307(6)(iii) 
(2010).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases shall be 
service connected. See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. 
§ 3.309(e) (2010).

Whenever the Secretary of the Department of Veteran Affairs 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the occurrence 
of a disease in humans, the Secretary shall prescribe regulations 
providing that a presumption of service connection is warranted 
for that disease for purposes of service connection. 38 U.S.C.A. 
§ 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which he has not 
specifically determined that a presumption of service connection 
is warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 72 Fed. Reg. 112, 32395 (June 12, 
2007). See 38 C.F.R. § 3.309(e) (2010).

In Combee v. Brown, the United States Court of Appeals for the 
Federal Circuit held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection for a 
given disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis. See Combee v. Brown, 24 F.3d 1039, 1043-44 
(Fed.Cir. 1994). As such, the Board must not only determine 
whether the veteran has a disability which is recognized by VA as 
being etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, (see 38 C.F.R. § 3.309(e), but also 
must determine whether his current disability is the result of 
active service under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. 
§ 3.303(d) (2010).

Analysis

In a May 2007 statement, he stated that Dr. J.I. told him that 
his low bone density was "most likely caused by my exposure to 
Agent Orange Herbicide while serving in Vietnam."  As stated 
above, in order to establish service connection or service-
connected aggravation for a present disability, the evidence must 
show: (1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

With regard to element (1), the record includes the September 
2003 results of bone mass density tests which were interpreted to 
show low results in the Veteran's left femoral neck.  A November 
2006 VA bone mass density test showed similar results.  Thus, 
element (1) is satisfied.

With regard to element (2), the Veteran relies upon the statutory 
presumption of his exposure to herbicides in Vietnam.  As noted 
above, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service. 
See 38 U.S.C.A. § 1116(f) (West 2002), 38 C.F.R. § 3.307(6)(iii) 
(2010).  The record includes evidence that the Veteran served in 
Vietnam during the statutory period.  Thus, element (2) is 
satisfied.

The crux of this claim is element (3); a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  As noted above, the regulations 
provide that certain listed diseases shall be service connected.  
The relevant regulation, 38 C.F.R. § 3.309(e) (2010), however, 
does not list osteoporosis as a listed disease.  Indeed, the 
Veteran acknowledges that osteoporosis is not a disease which has 
an etiology linked to exposure to Agent Orange.  See Veteran's 
September 2007 statement in his notice of disagreement.  He 
stated that despite the fact that osteoporosis is not a listed 
disease, "there are many more cases of osteoporosis in Vietnam 
Veterans with Agent Orange exposure," and that he believed that 
osteoporosis was caused by Agent Orange exposure.

As noted above, the Board must not only determine whether the 
veteran has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents that 
were used in Vietnam, (see 38 C.F.R. § 3.309(e), but also must 
determine whether his current disability is the result of active 
service under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 
3.303(d) (2010).  The Board again notes that the Veteran is not 
competent to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions].  
The Veteran's belief is not medical evidence of any causal 
connection between Agent Orange and osteoporosis and neither is 
his bare statement regarding the incidence of osteoporosis among 
Vietnam Veterans in relation to the incidence of osteoporosis 
among the general population.  The fact that the osteoporosis is 
not linked by the Secretary to have a positive association 
between exposure to herbicides implies that there is insufficient 
scientific and medical evidence of such an association.  The 
Board finds that the findings of the Secretary and the National 
Academy of Science (NAS) are more probative than the belief and 
unsupported anecdotal evidence proffered by the Veteran in his 
September 2007 statement.  

Regarding the Veteran's contention that Dr. J.I., M.D., told him 
that the etiology of his osteoporosis was related to exposure to 
Agent Orange, the Board notes that the statement of a physician 
relayed through the statement of a layman is not medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Moreover, there is no evidence of record of how Dr. J.I. reached 
her conclusion or the rationale for her conclusion.  The 
probative value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion." See Bloom v. West, 12 Vet. 
App. 185, 187 (1999). As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  The Board finds that the reported 
statement of Dr. J.I. is of little probative value and is 
outweighed by the findings of the Secretary and the NAS.

The Board also observes that a review of the Veteran's service 
treatment records do not show any treatment or diagnosis of low 
bone density or osteoporosis.  Indeed, the medical evidence shows 
that it was first diagnosed by the September 2003 bone density 
tests.

For those reasons, the Board finds that the competent medical 
evidence supports a conclusion that the Veteran's osteoporosis is 
unrelated to his active duty service.




Entitlement to an initial disability rating in excess of 
50 percent for service-connected PTSD.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual disorders in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Assignment of diagnostic code

The Veteran's service-connected PTSD is currently evaluated to be 
50 percent disabling and is rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 [PTSD] (2010).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (PTSD).  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate, and the 
Veteran has not requested that another diagnostic code be used.  
In any event, all psychiatric disabilities, except eating 
disorders, are rating using identical schedular criteria.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010), a 50 
percent rating is assigned for occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance or minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  



Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good functioning in 
all areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument with 
family members).  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  GAF scores ranging 
from 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption of 
the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 to 
30 is indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost all 
areas.  A score of 11 to 20 denotes some danger of hurting one's 
self or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or occasionally 
fails to maintain minimal personal hygiene (e.g., smears feces) 
or gross impairment in communication (e. g., largely incoherent 
or mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130.

Analysis

The evidence includes a July 2005 VA psychologist's report 
indicating the Veteran was being seen for the first time and no 
history of prior mental health treatment.  The Veteran complained 
of frequent sleep interruptions due to nightmares.  The Veteran 
was described as being neatly, cleanly and casually dressed and 
groomed; oriented to place, person and time; spoke freely, 
fluently and spontaneously; had logical, relevant and goal-
directed thought progression without flight of ideas or looseness 
of associations; he had no suicidal or homicidal ideations or 
hallucinations or delusions; and appropriate and animated affect.   
No GAF score was provided.

An October 2005 report by the same VA psychologist indicated 
several tests were administered.  Test results included a score 
in the "mild" range of depression and anxiety.  The examiner 
noted that t the Veteran responded in the "moderate" range in 
reference to 'decreased sexual interest,' and for 'chronic non-
situational inability to relax, nervousness and shakiness,' and 
anxiety attacks only when he has a nightmare.  No phobias or 
panic symptoms were presented.  No GAF score was provided.

A November 2005 report by the same VA psychologist reveals that 
the Veteran complained of nightmares "virtually every night" 
which awaken the Veteran.  The Veteran also reported daily 
intrusive thoughts about memories of being in Vietnam, and 
dissociative flashbacks that occurred "only infrequently, only 
several times in the last few years."  The Veteran reported 
avoiding movies or television regarding Vietnam or current war 
news, but did not report avoidance of discussion of Vietnam 
experiences.  The examiner stated that the Veteran had no sense 
of foreshortened future and had a normal range of mood.  The 
examiner stated that the Veteran had "emotional attachment" to 
his wife, grandchildren and several friends outside the family."  
The Veteran reported 32 years of chronic insomnia, but did not 
report excessive irritability, concentration problems, hyper 
vigilance and no startle reaction.  No delusions, hallucinations 
or suicidal or homicidal ideations were reported.  The Veteran 
reported working for the same company for more than 30 years and 
stated that he was currently retired.  The Veteran and his wife 
have been married since 1966, and they have two daughters with 
whom the Veteran has a close emotional relationship.  He also 
maintains a close relationship with his mother, but is not 
particularly close to his siblings.  The Veteran also reported 
that he has several close friends.  The examiner reported a GAF 
score of 55.

A VA nurse practitioner reported in a May 2006 psychiatric note 
that the Veteran denied suicidal or homicidal ideation, but 
reported nightmares that waken him and from which he finds it 
difficult to return to sleep.  The VA nurse also stated that the 
"bigger problem" was the Veteran's "intrusive recollections 
[that occur] many times during the day."  The Veteran reported 
that the intrusive thoughts have gotten worse and more frequent 
since he retired.  The Veteran also told the VA nurse that he was 
"on alert all the time."  The nurse reported the Veteran's 
affect was serious, his mood "irritable slight," and his 
thoughts and speech were appropriate and logical.  The Veteran's 
behavior was described as "fidgety, nervous smile." The Veteran 
was described to be alert and oriented, and his concentration was 
described as adequate.  The nurse assigned a GAF score of 50.

A VA nurse practitioner reported in a June 2006 psychiatric note 
that the Veteran reported his sleep and nightmares had not 
improved on recently prescribed medications.  The Veteran denied 
suicidal and homicidal ideations.  The Veteran's affect was 
described as serious, "but did attempt to smile."  The 
Veteran's mood was described as "irritable still," his speech 
was described as appropriate and his thoughts were described as 
"organized and logical."  The Veteran's behavior was described 
as "fidgety, nervous when talking about VN [Vietnam]."  No GAF 
score was reported.

In a December 2006 psychiatry note, a VA physician's assistant 
reported that the Veteran phoned and told her that "he had been 
unable to concentrate, unable to sleep, and feeling nervous," 
for the past few days.  He reported symptoms "following his talk 
about VN with another veteran some days ago."  The Veteran 
denied a history of panic attacks, but appeared to the VA 
physician's assistant to be "having anxiety, if not a panic 
attack."  The VA physician's assistant stated that the Veteran 
sounded as though the Veteran was "a little short of breath."  
The same physician's assistant reported in a February 2007 
psychiatric note that the Veteran reported some improvement with 
sleep after taking medication.  The Veteran was described as 
"fairly groomed," with relevant and coherent responses.  The 
Veteran's affect was described as "blunted," and his mood was 
described as "anxious."  The Veteran's concentration and memory 
were good and his thought process was described as "linear and 
goal directed."  The examiner noted that the Veteran was 
"fidgeting with papers or moving in chair."  The examiner 
reported a GAF score of 50-55.

A VA physician's assistant reported in a March 2007 psychiatric 
note that the Veteran complained "that he has been having 
increased anxiety and insomnia with nightmares, night sweats, 
flashbacks and roomination (sic) about his Vietnam experience."  
The Veteran stated he had sleep problems waking after nightmares 
and was hyper vigilant "all the time but worse at night."  The 
physician's assistant described the Veteran to be "alert and 
oriented in all spheres, speech-normal, affect-blunted, mood-
depressed, thought content logical and goal directed, no 
lethality, no psychosis, insight and judgment-intact."  No GAF 
score was reported.

An August 2007 nursing note reports that the Veteran's wife 
called and reported that the Veteran has "had two panic attacks 
and hyperventilated last night" before he took medication.  An 
October 2007 psychiatric note states that the Veteran's sleep and 
nightmare problems had been helped, but not eliminated, by 
medication.  The VA nurse practitioner reported that the Veteran 
stated he had avoidance symptoms in that he had "much social and 
emotional withdrawal" and never fully relaxes.  The Veteran also 
stated that flashbacks have been a bigger problem and that 
"lately has been having anxiety and can not figure out why he 
has been having problems."  The Veteran's affect was described 
to be "serious," his mood "irritable, anxious and depressed," 
and his thoughts and speech were appropriate.  The Veteran's 
behavior was described to be "fidgety, nervous smile."  A GAF 
score of 50 was reported.  The same VA nurse practitioner 
reported a very similar status in a February 2008 psychiatric 
note, except that he described the Veteran's affect as "serious 
and completely flat."  A GAF score of 50 was provided.

The Veteran was seen in March 2008 by a VA psychologist.  The 
examiner stated that the Veteran "did not exhibit any impairment 
of thought process or communication," no delusions or 
hallucinations, and no suicidal or homicidal ideation.  The 
Veteran's mood and affect were "anxious," and he denied and did 
not "exhibit significant problems with memory although he does 
report difficulty with concentration."  The examiner reported 
that there was no evidence of obsessive or ritualistic behavior, 
and that although the Veteran reported periods of intense 
anxiety, "these do not appear to meet full criteria for panic 
attacks."  Finally, the examiner reported that there was no 
evidence of impaired impulse control.  In summary, the examiner 
stated:

In general, this Veteran is currently exhibiting a 
moderate level of PTSD symptoms.  He has exhibited a 
decrease in social and leisure functioning.  However, 
the Veteran still has some social and leisure 
functioning and does have stable family relationships. 

The March 2008 examiner reported in another section that the 
Veteran "was exposed to significant combat related stress and as 
a result is exhibiting significant symptoms of PTSD."  In a 
following sentence, the examiner again characterized the 
Veteran's PTSD symptoms as "moderate," while noting that the 
symptoms had been "exacerbated" since retirement.  A GAF score 
of 55 was reported.

A June 2009 psychiatric treatment note reports that the Veteran's 
dress, appearance and hygiene were appropriate, his speech had 
normal tone and intensity, broad affect and neutral mood.  The 
Veteran was described as oriented to "person, place, time and 
situation," and his thought processes were described as 
"appropriate and goal directed."  No GAF score was provided.

A July 2009 VA physician's note states that the Veteran was being 
seen for sleep evaluation.  The Veteran's wife told the examiner 
that the Veteran "sits around most of the time, moping around, 
not doing much at all," because he is exhausted and physically 
tired from lack of sleep.  Reasons stated for the Veteran's 
depression were a physical ailment that prevented him from riding 
a bicycle and walking, and being worried about a daughter who was 
going through a divorce.  The examiner reported that the Veteran 
had withdrawn from participating as a volunteer for a charity and 
that he no longer went camping with friends or going out with his 
wife.  The Veteran's wife stated that the Veteran seemed "sullen 
and withdrawn," and the examiner noted that "there is still 
ongoing discomfort with crowds of people."  The Veteran denied 
suicidal or homicidal thoughts or ideation.  The examiner also 
noted that there is "some amount of trust issues, hyperarousal 
and startle response but overall there are no hallucinatory 
experiences as such."  The examiner stated that the Veteran 
reported experiencing mood fluxuations, but no hypomanic or manic 
spells.  The physician described the Veteran's mood as 
"dysthymic and anxious" and his speech as "relevant and 
coherent."  The physician noted "startle response was present 
with hyperarousal symptoms," and "no psychotic symptoms per se 
but ideas of reference are present."    No GAF score was 
provided.

A September 2009 physician's note states that the Veteran's 
affect is blunted and his mood is neural.  The examiner noted 
that the Veteran's PTSD symptoms were "ongoing but much 
improved."  No psychotic features were noted and the Veteran was 
not deemed to be a danger to himself or to others.   A March 2010 
VA psychiatric physician's treatment note reports that the 
Veteran's affect was "appropriate to context," his mood was 
"neutral to mildly dysthymic," and his PTSD symptoms were 
"ongoing with slight improvement."  No psychotic symptoms were 
noted and the Veteran was noted not to be a danger to himself or 
to others.  An April 2010 psychologist's note reports the Veteran 
had appropriate dress, appearance and hygiene, normal speech and 
restricted affect.  The Veteran's thought processes were 
described to be appropriate and goal directed and his thought 
content was within normal limits.  There were no suicidal or 
homicidal ideations reported and no hallucinations or delusions 
reported.  No GAF scores were reported in the September 2009 or 
March and April 2010 reports.

Discussion

The Veteran is currently evaluated as 50 percent disabled 
effective from the date VA received his claim.  As noted above, 
in order to warrant a higher 70 percent disability rating, the 
evidence must show "occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); inability 
to establish and maintain effective relationships."  The Board 
acknowledges that not all of the criteria for a 70 percent 
disability rating need be met.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) [the specified factors for each incremental 
rating were examples rather than requirements for a particular 
rating; analysis should not be limited solely to whether the 
claimant exhibited the symptoms listed in the rating scheme].  
After review of the record evidence, however, the Board finds 
that the evidence of the Veteran's PTSD symptoms are better and 
more accurately characterized in the criteria of a 50 percent 
disability rating.

The Veteran's speech and ability to communicate has consistently 
been described as normal and appropriate; it has never been 
described as illogical, obscure or irrelevant.  The Veteran's 
panic events have not been described as being near-continuous, 
but were described as following triggers such as nightmares or, 
in one case, a discussion about Vietnam.  The Veteran's 
depression has been described as a component of withdrawal, but 
never as being to a degree of impeding the Veteran's ability to 
function independently, and while the Veteran has times of 
irritability, there is no evidence of unprovoked irritability or 
periods of violence; the March 2008 examiner noted no evidence of 
impaired impulse control and there is no evidence any other 
examiner has seen anything differently.  

The Veteran has always been described to be oriented to time, 
place and person, and has never been described to be spatially 
disoriented.  His hygiene and appearance have consistently been 
described to be appropriate and there is nothing in the record to 
suggest that he is unable to maintain his hygiene to an 
appropriate standard.  The Veteran has been married since 1966 
and maintains close relationships with his grown daughters and 
their children.  He continues to maintain close friendships, 
although he appears to have withdrawn by not continuing in 
volunteer opportunities or camping trips with his friends.  The 
Board notes that the Veteran has consistently complained that he 
feels uncomfortable in crowds and that he doesn't go out with his 
wife as much as he may have once done.  There is, however, 
nothing to show that the Veteran's PTSD symptoms are exclusively 
responsible for his withdrawal, but rather the evidence shows he 
suffers from other physical ailments that may prevent him from 
participating in walks and bike rides or other social activities.  

In sum, the Veteran's GAF scores have been consistently reported 
as being between 50 and 55.  Such scores reflect "more moderate 
symptoms" and the symptoms exemplified by GAF scores of 51-55 
include flat affect and circumstantial speech, occasional panic 
attacks or moderate difficulty in social, occupational, or school 
functioning such as having few friends or conflicts with peers or 
co- workers.  The Veteran has never had circumstantial speech, 
but has had occasions where his affect was described as flat.  He 
has occasional panic occurrences even if they don't meet the full 
criteria of a panic attack.  On one occasion, such an attack was 
serious enough to warrant a phone call to VA to determine whether 
he could take a medication.  The Veteran reported having friends, 
although the Board has no way of determining whether they are 
few.  As previously pointed out, the Veteran may have moderate 
problems dealing with his spouse of 44 years, but there does not 
appear to be evidence of an inability to have a meaningful 
relationship with his wife.  The Board finds that the evidence of 
record supports a conclusion that the GAF scores of 50-to-55 are 
appropriate and that, as the March 2008 VA examiner determined, 
the Veteran's PTSD symptoms are moderate.

For the reasons stated above, the Board finds that the evidence 
does not meet the criteria warranting a disability rating of 70 
percent disabling.  In addition, the Board has considered the 
criteria of a 100 disability rating and determines that the 
evidence does not support a finding that warrants a 100 percent 
disability rating.  There is no evidence the Veteran has gross 
impairment in thought processes or communication.  His thought 
processes have been consistently described as normal or 
appropriate and goal directed and his ability to communicate has 
never been other than normal.  There have never been reports that 
the Veteran has any psychotic symptoms such as persistent 
delusions or hallucinations.  There is not evidence the Veteran 
has ever demonstrated grossly inappropriate behavior; and he has 
consistently been deemed not to be a danger to himself or to 
others.  As noted above, the Veteran's ability to maintain 
personal hygiene has never been an issue and he has always been 
described to be oriented.  Although the Veteran has complained 
that he had concentration difficulties, there is no clinical 
evidence of memory problems.  In sum, the evidence shows that the 
Veteran's symptoms do not meet one criterion of the 100 percent 
disability rating criteria.

For the reasons set out above, the Board finds that the evidence 
does not warrant a disability rating in excess of the currently 
assigned 50 percent disability rating for service-connected PTSD.  
The Veteran's claim will be denied.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The Board has just reviewed the entire record for the period 
between the Veteran's initial claim to the last psychiatric 
evidence of record and has determined that the currently assigned 
50 percent disability rating for that period is appropriate and 
that no symptoms reported warrant a higher disability rating.  
For those reasons, the Board finds that staged ratings are not 
warranted.

Extraschedular consideration

An extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional 
case includes factors such as marked interference with employment 
or frequent periods of hospitalization that render impracticable 
the application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

The Court in Thun v. Peake, 22 Vet. App, 111 (2008), provided a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Board has just determined that the Veteran's PTSD has been 
adequately and specifically contemplated under the ratings 
criteria.  Since the available schedular evaluations adequately 
contemplate the Veteran's level of disability and symptomatology, 
the second and third questions posed by Thun become moot.  
Nevertheless, the Board will briefly note that the evidence in 
this case does not demonstrate any of the factors provided in the 
"governing norms" such as frequent hospitalization or marked 
interference with employment. See 38 C.F.R. § 3.321(b)(1).  In 
this case, there is no indication that the Veteran has required 
any, much less frequent, hospitalizations for his PTSD.  


ORDER

Entitlement to service connection for peripheral neuropathy of 
the upper and lower extremities is denied.

Entitlement to service connection for restless leg syndrome is 
denied.

Entitlement to service connection for osteoporosis is denied.

Entitlement to an initial disability rating in excess of 50 
percent for service-connected PTSD is denied.


REMAND

Entitlement to service connection for hypertension to 
include as secondary to service-connected diabetes 
mellitus type II.

Reasons for remand

The Veteran contends that his diagnosed hypertension was caused 
or aggravated by his service-connected diabetes mellitus type II.  
In that regard, the Veteran was examined in July 2005 by a VA 
physician who opined that the Veteran's hypertension was not 
caused by the Veteran's service-connected diabetes mellitus 
because the hypertension was diagnosed prior to the diabetes 
condition.  The examiner did not, however, provide any opinion 
regarding whether it was at least as likely as not that the 
Veteran's service-connected diabetes mellitus disability 
aggravated his hypertension disorder.  As noted above, additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is 
compensable under 38 C.F.R. § 3.310(a) (2010).  

The Court has held that once VA undertakes the effort to provide 
an examination, it must provide an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make 
reasonable efforts to assist in obtaining evidence necessary to 
substantiate a claim for benefits pursuant to 38 U.S.C.A. § 
5103A(a)(1) includes providing an examination that is adequate 
for rating purposes.  It is incumbent upon the rating official to 
ensure that a diagnosis or condition is described and supported 
in sufficient detail for evaluation purposes.  See 38 C.F.R. § 
4.2 (2010).  Because the July 2005 examination report leaves the 
issue of whether the Veteran's service-connected diabetes 
disability aggravates his diagnosed hypertension disorder, the 
Board remands the claim for further development.


Accordingly, the case is REMANDED for the following action:

1.  VBA must request in writing that the 
Veteran provide or identify any medical 
treatment that has been provided regarding 
his hypertension disorder and provide 
appropriate releases for such information.  
Any records obtained by VA must be associated 
with the Veteran's VA claims folder.

2.  Following completion of the foregoing, 
VBA must provide the Veteran's VA claims 
folder to an appropriate VA physician 
experienced in the treatment and diagnosis of 
diabetes and associated disorders.  The 
examiner shall review the Veteran's VA claims 
folder and shall provide an opinion whether 
it is at least as likely as not that the 
Veteran's hypertension was caused or 
aggravated by the Veteran's service-connected 
diabetes mellitus type II disability.  If the 
examining physician determines that 
examination of the Veteran is necessary in 
order to provide the requested opinion, such 
an examination shall be provided.  Any 
diagnostic tests deemed necessary by the 
examiner shall be accomplished.  

If the examiner is unable to provide the 
requested opinion without resort to mere 
speculation, the examiner shall provide an 
explanation of why that is the case.  The 
examiner's written report shall be associated 
with the Veteran's VA claims folder.

3.  Following completion of the foregoing, 
VBA shall readjudicate the Veteran's claim 
for entitlement to service connection for 
hypertension to include as secondary to 
service-connected diabetes mellitus type II.  
If the benefit sought on appeal remains 
denied, VBA should provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


